ACCEPTED
                                                                                                          03-14-00601-CV
                                                                                                                 3967341
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                     1/30/2015 2:14:38 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK




                                   CAUSE NO. 03-14-00601-CV                      FILED IN
                                                                          3rd COURT OF APPEALS
ESTRELLA MONTOYA                                 §               IN THE COURT   OF APPEALS
                                                                              AUSTIN,  TEXAS
                                                 §                        1/30/2015 2:14:38 PM
v.                                               §               THIRD DISTRICT OF TEXAS
                                                                            JEFFREY D. KYLE
                                                 §                                Clerk
CHARLES R. HOLLY, JR.-                           §
                                                 §
                                                 §


                                    JOINT STATUS REPORT

     COME NOW, Plaintiff, Estrella Montoya, by and through her attomey of record; and Charles

R. Holly, Jr., by and through his attorney of record; and files the following Joint Status Report as

requested by the Court on January 22,2015.

     1. A notice of appeal was filed on December 12, 2014 by Pia inti fC

     2. Following this date, the paLties reached a settlement agreement which resolved all claims

        brought by Plaintiff against Defendant.

     3. On December 8, 2014, Defendant forwarded to Plainti ff the settlement funds, settlement

        release and dismissal document (Notice of Non-Suit).

     4. Plaintiff received stated documents on December 11, 2014.

     5. Plaintiff fully executed the Settlement Agreement on January 16, 2015 and ret11rned the

        same to Defendant.

     6. Plaintiffs counsel fully executed the Notice of Non-Suit and renm)ed the same to

        Defendant for filing on January I 6, 20 I5.

     7. Plaintiffs Notice of Non-Suit of all claims against Defendant was filed and accepted by

        the h1al court on January 19, 20 I 5. The pa1iies attach a copy of the same hereto as

        Exhibit "A" for the Court's reference.
   8. Therefore, as all issues amongst and between the parties have been fully resolved,

      Plaintiff by and through counsel here does stale that no need for appeal is current and

      counsel for Plaintiff wishes to remove this cause from the Honorable Third District

      Appeals Comt docket.

   9. Finally, counsel for Defendant wishes to notify this Cout1 that attorney Nancy Carlson is

      no longer with the office that represents Defendant. As the case was resolved and closed

      with the trial court, Defendant diq not file a designation of lead counseL Therefore please

      accept this as confirmation of the new attorney (within the same office) to represent

      Defendant. Also, the address for the law office has changed and notification of new

      addresses were provided at the trial court level. The updated address and email

      information is contained within the below signature line for counsel for Defendant.
           I                                                            •

   WHEREFORE, PREMISES CONSIDERED, the pm1ies do hereby respectfully request that

this Comi take notice of its Joint Status Report, and remove/dismiss this matter from the

Honorable Third District Appeals Court docket. The parties make themselves available as

necessary for any additional infonnation the Comt requests or requires to finalize this matter.

                                              Respectfully submitted:


                                              ~:W OF~ICE       Oll?/LE
                                              Scott P. Ogle    f
                                              State BarNo.: 00797170
                                              2028 West Ben White Blvd.
                                              Austin, Texas 78704
                                              Telephone: (512) 442-8833
                                              Facsimile: (512) 442-3256
                                              Email: soglelaw@peoplepc.com

                                              ATTORNEY FOR PLAINTIFF, ESTRELLA
                                              i'ifONTOYA
LAW OFFICE OF JUNELLA REESE


By: ~~~~~~~~=~~~=
                ,=------
    unella G. Reese
   State Bar No. 24045015
   One Technology Center, 74 n John Smith
   Drive, Suite 906
   San Antonio, TX 78229
   Telephone: (21 0) 610-3 930
   Telecopier: (21 0) 610-3959
   Email: jreese4@progressive.com
   E-Service Email:
   SanAntonioHC@progressive.coni

   ATTORNEY FOR DEFENDANT,
   CHARLES HOLLEY